Case 2:16-cv-02532-EK-ARL Document 116 Filed 12/11/20 Page 1 of 6 PageID #: 1632



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  GLENN LEVY, individually and
  derivatively on behalf of TRADE SHOW
  FABRICATIONS, INC.,                                       ORDER
                                                       16-CV-2532-EK-ARL

                           Plaintiff,

               -against-

  RONALD SUISSA, AMY SUISSA, TRADE
  SHOW FABRICATIONS, INC., AIK
  CONSULTANTS CORP., et al.


                           Defendants.

  ------------------------------------x
 ERIC KOMITEE, United States District Judge:

             This case, initiated in May 2016, arises from claims

 that defendants Ronald Suissa, Amy Suissa, and AIK Consultants

 Corp. (AIK) misappropriated and embezzled the assets of Trade

 Show Fabrications, Inc. (TSF).          Plaintiff Glenn Levy co-owned

 TSF with Ronald Suissa until its failure in 2012; thereafter,

 the Suissas formed and operated AIK without him.           At a

 conference on July 28, 2020, multiple parties leveled conflict-

 of-interest allegations at other parties’ counsel.            At the

 Court’s request, the parties submitted letters laying out their

 allegations in greater detail, which the Court now construes as

 motions to disqualify.       The following motions are pending:




                                         1
Case 2:16-cv-02532-EK-ARL Document 116 Filed 12/11/20 Page 2 of 6 PageID #: 1633



             Motion to Disqualify Daniel Lyons, Esq.         Plaintiff

 Levy moves to disqualify Daniel Lyons, counsel for defendants

 Ronald and Amy Suissa, pursuant to New York Rules of

 Professional Conduct 1.9 (“Duties to Former Clients”) and 1.10

 (“Imputation of Conflicts of Interest”).          Pl.’s Letter at 1-2,

 ECF No. 104.     Plaintiff claims that he was previously

 represented by another lawyer at Mr. Lyons’s firm (Westerman

 Ball Ederer Miller Zucker & Sharfstein, LLP) and that he did not

 consent to the firm’s representation of the Suissas in this

 action.    Id.   Plaintiff does not claim to have signed an

 engagement letter with Mr. Lyons’s firm, and Mr. Lyons denies

 one ever existed.      See Def. Suissas’ Letter at 1, ECF No. 106.

 Even if an attorney-client relationship did exist, however, the

 Court finds that Levy has waived this claim.          “It is well

 settled in this Circuit that [a] motion to disqualify . . .

 should be made within a reasonable time of discovering a

 possible conflict of interest, or a waiver will be presumed.”

 Anderson v. City of New York, No. 16-CV-2583, 2017 WL 4382163,

 at *4 (S.D.N.Y. Sept. 29, 2017) (internal quotations omitted);

 see also Secured Worldwide, LLC v. Kinner, No. 15-CV-1761, 2015

 WL 4111325, at *6 (S.D.N.Y. June 24, 2015) (finding waiver where

 moving party “knew all of the facts relating to the bases that

 he has alleged for disqualification, but sat on those rights”).

 Mr. Lyons has represented the Suissas in this action since at

                                       2
Case 2:16-cv-02532-EK-ARL Document 116 Filed 12/11/20 Page 3 of 6 PageID #: 1634



 least July 2016, and Levy raised no objection until the status

 conference on July 28, 2020.        Accordingly, this motion is

 DENIED.

             Motion to Disqualify Marcy Baron, Esq.         Next,

 defendant AIK moves to disqualify Marcy Baron, counsel for

 plaintiff Levy, pursuant to Rule 3.7 (“Lawyer as Witness”) of

 the New York Rules, because he claims she is a “necessary

 witness” to the events in question.          Def. AIK’s Letter at 2, ECF

 No. 105.    This claim stems from relationships Ms. Baron had with

 both TSF and Mr. Suissa before the time period at issue.

 Ms. Baron was in a romantic relationship with Mr. Suissa between

 approximately 1992 and January 2008.          Pl.’s Letter at 3-4.     She

 also worked as a lawyer for TSF “for a number of years” until

 she was terminated in June 2008.          Id. at 4.   After these

 relationships ended, Ms. Baron filed suit against Mr. Suissa in

 2010, “claiming to be his common law wife,” and in the course of

 that litigation she testified to having “worked on collection

 matters [and] handled personal credit issues” for Mr. Suissa.

 Def. AIK’s Letter at 2.       She also “handled . . . banking and

 credit problems” for certain of Suissa’s business interests.

 Id.   Ms. Baron    testified that she held a TSF American Express

 credit card for business use, which she used to fund her Westlaw

 account.    Id.



                                       3
Case 2:16-cv-02532-EK-ARL Document 116 Filed 12/11/20 Page 4 of 6 PageID #: 1635



             Despite these allegations, the Court finds that AIK

 has not met the high burden to disqualify counsel under the

 “Lawyer as Witness” rule.       A party seeking disqualification

 “must demonstrate that the testimony of the attorney subject to

 disqualification is both necessary and substantially likely to

 be prejudicial.”     Shabbir v. Pakistan Int'l Airlines, 443 F.

 Supp. 2d 299, 308 (E.D.N.Y. 2005).         “The testimony of an

 attorney at trial is considered prejudicial if it is

 sufficiently adverse to the factual assertions or account of

 events offered on behalf of the client, such that the client

 might have an interest in the lawyer's independence in

 discrediting the testimony.”        Id. (internal quotations omitted).

 In such motions, the movant “bears the burden of demonstrating

 specifically how and as to what issues in the case the prejudice

 may occur and that the likelihood of prejudice occurring [to the

 witness-advocate’s client] is substantial.”          Murray v. Metro.

 Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009) (alteration in

 original).    “Because courts must guard against the tactical use

 of motions to disqualify counsel, they are subject to fairly

 strict scrutiny, particularly motions under the witness-advocate

 rule.”    Id. (internal quotations omitted).

             AIK’s allegations take the form of broad generalities:

 Ms. Baron “worked on collection matters,” “handled” Mr. Suissa’s

 personal and business-related credit issues, and carried a TSF

                                       4
Case 2:16-cv-02532-EK-ARL Document 116 Filed 12/11/20 Page 5 of 6 PageID #: 1636



 credit card.     AIK does not, however, shed light on what Ms.

 Baron might testify about as to any specific malfeasance, or

 whether other sources of this testimony exist.           Nor does AIK

 plausibly allege that Ms. Baron has any first-hand knowledge

 concerning the key time period in the complaint, given that the

 disputed events, apart from those concerning Mr. Levy’s boat,

 are alleged to have taken place after 2008.          AIK does not even

 indicate which party would seek to call Ms. Baron as a witness.

 Accordingly, this motion is DENIED.

             Motion to Disqualify Steven Legum, Esq.         Finally,

 plaintiff Levy alleges that Steven Legum, counsel for defendant

 AIK, should also be disqualified under the “Lawyer as Witness”

 rule.   Pl.’s Letter at 6-7.      As noted above, Levy alleges that

 the Suissas looted assets from TSF.         See, e.g., Compl. ¶¶ 16-19,

 ECF No. 68.    One mechanism by which Mr. Suissa did so, according

 to Plaintiff, is by paying his personal legal fees out of

 corporate coffers, including to Mr. Legum.          Pl.’s Letter at 6-7;

 see also Compl. ¶ 22.      In support, Plaintiff refers to testimony

 from Mr. Suissa’s deposition in October 2019, at which he

 allegedly stated that he may have used company funds to pay Mr.

 Legum for personal legal work, and that Mr. Legum decided

 whether those expenses were classified as business or personal

 on the “corporate ledger.”       Pl.’s Letter at 7.      Plaintiff also

 claims that Mr. Legum would know whether the Suissas used TSF

                                       5
Case 2:16-cv-02532-EK-ARL Document 116 Filed 12/11/20 Page 6 of 6 PageID #: 1637



 funds for personal expenses, such as Ms. Suissa’s mortgage

 payment.    Id. at 6; see also Compl. ¶ 29.        In response to these

 allegations, Mr. Legum claims that his firm does not keep copies

 of clients’ payment checks and that he has no recollection as to

 the source of payments, but that he could “probably [] produce

 copies of the bills.”      Def. AIK’s Letter at 1.       The Court refers

 plaintiff Levy’s motion to disqualify Mr. Legum to Magistrate

 Judge Arlene R. Lindsay for decision.

             In sum, plaintiff Levy’s motion to disqualify attorney

 Lyons is denied, as is AIK’s motion to disqualify attorney

 Baron.    The Court respectfully refers plaintiff Levy’s motion to

 disqualify attorney Legum to Magistrate Judge Arlene R. Lindsay

 for decision.



       SO ORDERED.


                                     _/s Eric Komitee_________________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      December 11, 2020
             Brooklyn, New York




                                       6
